              Case 5:19-cr-00310-SVK Document 15 Filed 04/29/20 Page 1 of 2




 1 DAVID L. ANDERSON (CABN 149604)
   United States Attorney
 2
   HALLIE HOFFMAN (CABN 210020)
 3 Chief, Criminal Division

 4 SUSAN KNIGHT (CABN 209013)
   Assistant United States Attorney
 5
          150 Almaden Boulevard, Suite 900
 6        San Jose, California 95113
          Telephone: (408) 535-5056
 7        FAX: (408) 535-5061
          Email: Susan.Knight@usdoj.gov
 8
   Attorneys for United States of America
 9
10                                   UNITED STATES DISTRICT COURT

11                                NORTHERN DISTRICT OF CALIFORNIA

12                                            SAN JOSE DIVISION

13   UNITED STATES OF AMERICA,       )                  No. CR 19-00310 SVK
                                     )
14        Plaintiff,                 )                  STIPULATION AND [PROPOSED] ORDER
                                     )                  REQUESTING THAT THE TRIAL DATE BE
15     v.                            )                  VACATED AND A CHANGE OF PLEA
                                     )                  HEARING BE SCHEDULED
16   ANDERSON EDUVIGES RAFAEL-GODOY, )
                                     )
17                                   )
          Defendant.                 )
18

19          The undersigned parties respectfully request that the trial in the above-captioned matter
20 scheduled for May 27, 2020 and the pretrial filing dates be vacated. The parties have reached a

21 disposition in which Mr. Rafael-Godoy will enter a guilty plea to a Superseding Information containing

22 a reduced charge. The parties request that a change of plea hearing be scheduled for June 9, 2020 at

23 10:30 a.m.

24 SO STIPULATED.

25 DATED: 4/29/20                                        DAVID L. ANDERSON
                                                         United States Attorney
26
                                                         /s/
27                                                       SUSAN KNIGHT
                                                         Assistant United States Attorney
28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-00310 SVK
               Case 5:19-cr-00310-SVK Document 15 Filed 04/29/20 Page 2 of 2




 1
     DATED: 4/29/20
 2                                                        /s/
                                                          TAMARA A. CREPET
 3                                                        Assistant Federal Public Defender
 4
                                          [PROPOSED] ORDER
 5
            Accordingly, for good cause shown, the Court HEREBY ORDERS that the May 27, 2020 trial
 6
     date and all other pretrial filing dates are vacated. A change of plea hearing shall be scheduled for June
 7
     9, 2020 at 10:30 a.m.
 8
     SO ORDERED.
 9
     DATED:      April 29, 2020
10                                                        _____________________________________
11                                                        HONORABLE SUSAN VAN KEULEN
                                                          United States Magistrate Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     STIPULATION AND [PROPOSED] ORDER
     CR 19-00310 SVK
